Per Curiam,
It is conceded that appellant’s application for a retail liquor license was heard, considered and refused by the court for the reason “ that there is no necessity for the house to be licensed.” The fact of the refusal and the reason therefor, above quoted, are both recited in the assignment of error.
In the absence of anything on the record to justify us in so doing, we have no right to assume that the court acted arbitrarily, or that the reason assigned for its action in refusing appellant a license had no existence in fact.
Decree affirmed and appeal dismissed with costs to be paid by appellant.